This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ROBERT A. ARMIJO,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 32,323

 5 JOHN BAUMGARTEL,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Barbara J. Vigil, District Judge

 9 J. Ronald Boyd
10 Santa Fe, NM

11 for Appellant

12   Keleher & McLeod, P.A.
13   Robert J. Perovich
14   Thomas C. Bird
15   Nathan S. Stimson
16   Albuquerque, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 SUTIN, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired. A memorandum in support of

4 proposed summary affirmance was filed on behalf of Appellee.

5       AFFIRMED.

6       IT IS SO ORDERED.


7                                     __________________________________
8                                     JONATHAN B. SUTIN, Judge

9 WE CONCUR:


10 ______________________________
11 JAMES J. WECHSLER, Judge


12 ______________________________
13 RODERICK T. KENNEDY, Judge




                                         2